Title: From John Adams to Judith Sargent Stevens Murray, 22 February 1799
From: Adams, John
To: Murray, Judith Sargent Stevens



Dear Mrs. Murray
Philadelphia Feb 22d 1799

I am so deeply indebted to you for elegant letters and charming addresses that I expect to be obliged to take advantage of the bankrupt law if ever one should be passed.
In answer to your last letter I can only say that I know of no vacancy in which your brother can be employed at present. If you or your friend have any particular thing in view, I pray you to mention it and it shall be maturely considered.
Your sympathy, Madam, with my dear Mrs. Adams is very affecting to me. Alass! The melancholy hours I suffer on her account are beyond all description. May you & Mr Murray long continue to enjoy uninterupted health.
With great esteem I am / Madam your most obed sert.

John Adams.